Van Syckel, J.
The plaintiff is a bank located in Somerset county, in this state. The defendant Beekman resides in Somerset county, and the other defendant in the county of Passaic. The suit is against the drawer and endorser of a promissory note, brought in this court, in which judgment is entered for $105. The question is whether, under the act of February 27th, 1884 (Rev. Sup., p. 811, pi. 16), the plaintiff is entitled to costs.
This amended section provides “ that if in any suit commenced in> the Supreme Court the plaintiff shall not recover above two hundred dollars, exclusive of costs, then such plaintiff shall not be entitled to costs; but this section shall not extend to any suit in which the title to lands, tenements, here•ditaments or other real estate may in anywise come in question, •or where the parties to a suit in which the amount recovered, •exclusive of costs, exceeds one hundred dollars, do not reside in the same county.”
Where drawer and endorser reside in different counties they eannot be joined in a suit as defendants unless it is instituted *345in the Supreme Court. Prior to this amendment, where the sum recovered in the Supreme Court was over $100, but not in excess of $200, the plaintiff was not entitled to costs. He was compelled, therefore, to sue the defendants separately or pay' his own costs. It is an advantage to the endorser to be sued jointly with the maker, because, under our practice, he can pay the judgment, and control it to compel repayment from the party primarily liable.
The act of 1884 provides that suit may be brought in the Supreme Court and the plaintiff not excluded from recovering costs where the parties do not reside in che same county. In this case one defendant resides in Somerset and the other in Passaic, and not in the same county. The plaintiff, therefore, having recovered more than $100, is entitled to costs, although his recovery is not in excess of $200. This construction remedies the mischief which existed prior to the passage of the supplement.